Title: To John Adams from William Gordon, 8 May 1779
From: Gordon, William
To: Adams, John


     
      My dear Sir
      Jamaica Plain May. 8. 1779
     
     We are just returned from visiting your good Lady at Braintree, where I had a complaint exhibited against me for not writing to you, which I mean to answer totidem verbis. But before I proceed further must mention, in brief, that news which will be the most important and agreeable of all you will meet with in the letter, viz, that Mrs. Adams and children are well and as chearful as can be expected while you are at such a distance from them. We spent the evening and lay at your villa, and returned immediately after breakfast, having to attend in the afternoon the funeral of Dr. Winthrop, who deceased the last Monday, to the great loss of the College, State and Continent. The late General Court died the same day with Dr. Winthrop. Some of their last acts I think are not the most honourable or equitable. I have my eye particularly to that which confiscates the estates real and personal of all absentees that withdrew, without leave, after the 19th. of Apl. 1775 into any parts and places under the acknowledged authority of the king of G B, or into any parts and places within the limits of the united States being in the actual possession of the fleets or armies of the said king; or who before the 19th of Apr. after the arrival of Thos. Gage Esqr. withdrew from their usual places of habitation into the town of Boston with an intention of obtaining his protection and have not returned and been received as subjects of the United States. To confiscate the estates of all such absentees without distinction or exception I must deem till I have more light—cruel—cruel—superlative cruel. Besides there is a gross absurdity in the act for the preamble sets forth as the reason for the confiscation, their withdrawing when it had become their indispensible duty to unite in defence of their common freedom, in consequence of the kings having declared the people of the United States to be out of his protection, and levying war against them. Now the king did not declare the people of the United States out of his protection nor levy war against them, till long after the 19th. of Apr. 1775. It might have sufficed to have confiscated where absentees had been in arms or had subscribed towards raising wherewithal to subdue us, or had withdrawn after the declaration of Independence. But the State wants money; and individuals who have made a great deal of paper money during the war want to buy estates, and turn their nominal riches into real, ere they expire in their possession.
     
     
      Monday morning May 10
     
     I could get no further on the saturday, and am now in a great hurry, having a journey to Providence before me, in order to pay Genl. Gates a visit. Our currency is our greatest difficulty for the present; and what it will soon come to is hard to say. I wish it was all burnt to ashes, never to rise again. It will not be the true policy of France to attempt dividing the fishery with G B to the exclusion of the Americans. Such a manoeuvre will disgust the New Englanders to that degree, that if G B is not downright folly she may take the advantage of such disgust and make it turn much to her own account and equally so to the damage of France. I have wrote you several letters, and have received not one from you, while I have heard once and again from Dr. Franklin; but while I consider the interruption to which the present correspondence is liable, and how few letters Your Lady hath received out of the many You have wrote, I suspend all censure. The man whom you thought would be governor, I apprehend never will be. He sinks daily; and the world begins to know a little more of him. Would time permit you should have more words; but I am straitened, tho’ I got up before I could see to read. Believe me to be with much esteem, Your sincere friend & very humble servant
     
      William Gordon
     
     
      It is pritty well over with Deane; he and his colleagues outwitted themselves. Paine hath done or will do for them; for he will tell the truth. I could write you more about them, but it might not be safe.
     
    